DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 recites, "A system, comprising: at least one processor and at least one computer-readable medium". Applicant should note that the term "processor" in its plain meaning can be just software (see, The authoritative Dictionary of IEEE standards Terms, Seventh Edition, page 872, which defines processor as "a computer program that includes the compiling, assembling, translating, and related functions for a specific programming language, for example, Cobol processor, Fortran Processor"). Furthermore, specification does not define the term "processor". In addition, the claim system includes a "computer-readable storage medium" that stores computer program/instructions. However, the specification does not define the term. Thus, it is unclear whether the term is meant to encompass signals or not. The broadest, reasonable interpretation of the term is applied and currently the examiner is assuming that it encompasses signals. Signals do not fall within any of the four statutory categories of invention. Examiner suggests amending claims to recite, "non-transitory computer-readable storage medium" to exclude non- statutory mediums such as signals (see, Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and also Memorandum on Subject Matter Eligibility of Computer Readable Media, Jan 26, 2010).
Therefore, the claimed system direct to software per se, which do not show the physical transformation. Thus, the claimed "system" would amount to computer programs, a type of functional descriptive material, per se. As such, the claimed system/apparatus must include the hardware necessary to realize any of the functionality of the claimed modules and produce a useful, concrete and tangible result. In absence of recitation of such hardware as part of the claimed apparatus, it is considered non-statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos et al. (US Patent Application Publication No. 2016/0065571 A1) hereinafter Hoyos in view of O’Regan et al. (US Patent Application Publication No. 2017/0169435 A1) hereinafter O’Regan.

Regarding claim 1, Hoyos discloses a method, comprising: 
receiving, by a device (Fig. 1, user 1’s device) operated by a user (Fig. 1, user 1), at least one first input indicating that information (file/content) is to be shared with at least one individual (Fig. 1, user 2- user n) other than the user (para 0037, user 1 (115) operating a smartphone executing the 1U App takes a photograph using the smartphone and wants to transmit the image file (or a copy of the image file, referred collectively as the “image file,” herein) containing the photograph to other users, and para 0040, biometric authentication of a plurality of users (e.g., sender and recipient(s)) can be necessary for the transaction (e.g., sharing of the image file) to occur), and para 0097, 1U Turing configures the processor to receive a user input selecting a file from the repository. To share the selected file, the file owner must then authenticate his or her identity); 
acquiring, with the device, first biometric data from the user (para 0040, biometric authentication of a plurality of users (e.g., sender and recipient(s)) can be necessary for the transaction (e.g., sharing of the image file) to occur, para 0070, user a (310) can provide his or her biometric information using a camera device that is configured with or that operates in conjunction with an electronic device that uses the camera device to capture the user's biometric information and biometrically authenticates the user, and  para 0097, To share the selected file, the file owner must then authenticate his or her identity); and 
causing the information to be made accessible to at least one account that is associated with stored biometric data that matches the first biometric data (para 0040, biometric authentication of a plurality of users (e.g., sender and recipient(s)) can be necessary for the transaction (e.g., sharing of the image file) to occur and para 0097, To share the selected file, the file owner must then authenticate his or her identity at step S415. If authentication is successful, then at step S420 1U Turing configures the processor to receive a selection (user input) of a contact to share access with for the selected file. In one or more implementations, the contact can be chosen from the file owner's contact list stored on the computing device. Alternatively or in addition, 1U Turing can configure the processor to receive manual user inputs (e.g., email addresses) identifying the contacts for shared access. In addition or alternatively, the user can select a contact from contact lists provided by integrated third party applications (e.g., email, messaging, sms, social media applications and the like). The 1U Turing application can also allow a user to identify a group of users to share access with. Once a contact (or group) has been selected, to the configured processor can display a request for additional contacts to share with), but does not explicitly disclose, however, O’Regan discloses acquiring, with the device (Fig. 1, device 120) operated by a user (Fig. 1 operator 150), first biometric data from at least one individual (Fig. 1, individual 160) (para 0011, receiving biometric data from a communication device, wherein the biometric data is gathered directly by the communication device from an individual at a merchant's premises and para 0084, The mobile communication device (120) in this embodiment is operated by an operator (150) in physical proximity to an individual (160) whose identity is to be verified). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hoyos to include acquiring, by a device operated by a user, a first biometric data from the least one individual as taught by O’Regan in order to authorize the transaction (O’Regan, abstract).

Regardign claims 10 and 15, Hoyos a method and system, comprising: 
receiving, at a computing system (Fig. server 105) and from a remote device (Fig. 1, device of user 1 [115]) operated by a user (Fig. 1, user 1), an indication that information is to be shared with at least one individual (Fig. 1, user 2- user n) other than the user (para 0041, the image file can be sent to the remote server (105) for temporary or permanent storage and for further transmission to user 2's (120) device upon biometric authentication of user 2. In other implementation(s), a notification can be transmitted to user 2's (120) device and only upon biometric authentication of user 2 (120) will the image file actually be transmitted from user 1's (115) device to user 2's (120) device); 
receiving, at the remote device, first biometric data that was acquired from the at least one user (para 0040, biometric authentication of a plurality of users (e.g., sender and recipient(s)) can be necessary for the transaction (e.g., sharing of the image file) to occur, para 0070, user a (310) can provide his or her biometric information using a camera device that is configured with or that operates in conjunction with an electronic device that uses the camera device to capture the user's biometric information and biometrically authenticates the user para 0097, To share the selected file, the file owner must then authenticate his or her identity); 
determining, by the remote device, that the first biometric data matches stored biometric data that is associated with at least one account (para 0040, biometric authentication of a plurality of users (e.g., sender and recipient(s)) can be necessary for the transaction (e.g., sharing of the image file) to occur and para 0097, To share the selected file, the file owner must then authenticate his or her identity at step S415. If authentication is successful, then at step S420 1U Turing configures the processor to receive a selection (user input) of a contact to share access with for the selected file. In one or more implementations, the contact can be chosen from the file owner's contact list stored on the computing device. Alternatively or in addition, 1U Turing can configure the processor to receive manual user inputs (e.g., email addresses) identifying the contacts for shared access. In addition or alternatively, the user can select a contact from contact lists provided by integrated third party applications (e.g., email, messaging, sms, social media applications and the like). The 1U Turing application can also allow a user to identify a group of users to share access with. Once a contact (or group) has been selected, to the configured processor can display a request for additional contacts to share with); and 
causing the information to be made accessible to the at least one account based at least in part on the first biometric data matching the stored biometric data (para 0040, biometric authentication of a plurality of users (e.g., sender and recipient(s)) can be necessary for the transaction (e.g., sharing of the image file) to occur and para 0097, To share the selected file, the file owner must then authenticate his or her identity at step S415. If authentication is successful, then at step S420 1U Turing configures the processor to receive a selection (user input) of a contact to share access with for the selected file. In one or more implementations, the contact can be chosen from the file owner's contact list stored on the computing device. Alternatively or in addition, 1U Turing can configure the processor to receive manual user inputs (e.g., email addresses) identifying the contacts for shared access. In addition or alternatively, the user can select a contact from contact lists provided by integrated third party applications (e.g., email, messaging, sms, social media applications and the like). The 1U Turing application can also allow a user to identify a group of users to share access with. Once a contact (or group) has been selected, to the configured processor can display a request for additional contacts to share with), but does not explicitly disclose, however, O’Regan discloses receiving or determining, at the computing system (Fig. 1,  system 100 including server 110 and 130 and database 111) and from the remote device (Fig. 1, device 120), first biometric data that was acquired from the at least one individual (Fig. 1, individual 160) (para 0011, receiving biometric data from a communication device, wherein the biometric data is gathered directly by the communication device from an individual at a merchant's premises and para 0132, the operator's mobile communication device (520) gathers biometric data directly from the individual at the operator's premises and transmits the biometric data to the server (510)) and determining, by the computing system, that the first biometric data match stored biometric data that is associated with at least one account (abstract, The server identifies a stored individual's profile associated with a biometric data record substantially matching the received biometric data, and para 0121 The individual's profile at least includes a biometric data record of the individual. The individual's profile may also include a communication address, such as a phone number, of the individual's communication device (522) and payment credentials which may be used in making a payment from the individual's financial account). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hoyos to include acquiring, by a device operated by a user, a first biometric data from the least one individual as taught by O’Regan in order to authorize the transaction (O’Regan, abstract).

Regading Claims 2, 11, and 16, the combination of Hoyos and O’Regan discloses the method of claim 1, wherein acquiring the first biometric data comprises using a camera of the device to acquire an image of a face of the at least one individual (O’Regan, para 0061).

Regarding Claims 3, 12, and 18, the combination of Hoyos and O’Regan discloses the method of claim 1, further comprising: sending, from the device to a remote computing system, the first biometric data; and receiving, by the device and from the remote computing system, response data identifying a custodian of the at least one account (Hoyos, para 0097 and 0099).

Regarding Claims 4, 13, and 20, the combination of Hoyos and O’Regan discloses the method of claim 1, further comprising: sending, from the device to a remote computing system, the first biometric data; and receiving, by the device and from the remote computing system, response data including an account identifier to be used to share the information with at least one account (Hoyos, para 0097 and 0099).

Regarding Claims 5 and 19, the combination of Hoyos and O’Regan discloses the method of claim 1, further comprising: presenting, by the device, an identity of a custodian of the at least one account; presenting, by the device, a request for at least one second input indicating that the information is to be shared with the custodian; and receiving, by the device, the at least one second input (Hoyos, para 0037, 0097 and 0099).

Regarding Claim 8, the combination of Hoyos and O’Regan discloses the method of claim 5, further comprising: determining metadata, associated with the information, that indicates a security level of the information; and determining to present the request for the at least one second input based at least in part on the metadata (Hoyos, para 0038 and 0058).

Regarding Claim 9, the combination of Hoyos and O’Regan discloses the method of claim 5, further comprising: determining that the device is at a first location; and determining to present the request for the at least one second input based at least in part on the device being at the first location (Hoyos, para 0097 and 0099).

Regarding Claim 14, the combination of Hoyos and O’Regan discloses the method of claim 10, further comprising: sending, from the computing system to the remote device, a first communication identifying a custodian of the at least one account; and receiving, at the computing system and from the remote device, a second communication indicating that the information is to be shared with the custodian (Hoyos, para 0038 and 0058).

Regarding Claim 17, the combination of Hoyos and O’Regan discloses the system of claim 15, wherein the system comprises a mobile device (O’Regan, Fig. 4, device 120)  including at least one biometric sensor (Fig. 4, sensor 414)  and a remote computing system (O’Regan, Fig. 1,  system 100 including server 110 and 130 and database 111), and the at least one computer-readable medium is encoded with additional instruction which, when executed by the at least one processor, further cause the system to: acquire, using the at least one biometric sensor, the first biometric data (O’Regan para 0116); and send, from the mobile device to the remote computing system, the first biometric data (O’Regan para 0118); wherein the remote computing system determines that the first biometric data matches the stored biometric data (O’Regan para 0134).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156. The examiner can normally be reached M-F: 7-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAOTRAN N TO/           Primary Examiner, Art Unit 2435